Citation Nr: 1032158	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  10-11 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based on individual unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1948 to April 1973.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2009 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence does not indicate that the service-connected 
disabilities render the Veteran unable to secure or follow a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
In reaching such a determination, the central inquiry is "whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  

Throughout the appellate period, service connection is in effect 
for arteriosclerotic heart disease (60 percent), diabetes 
mellitus type II with bilateral cataracts, low back strain, 
residuals of injury to the right knee, bilateral hearing loss, 
erectile dysfunction, and peripheral neuropathy of the right 
lower extremity, left lower extremity, right upper extremity, and 
left upper extremity, for a combined rating of 80 percent.  

As the Veteran meets the threshold percentage requirements for 
TDIU, the only question remaining is whether there is evidence 
that the Veteran is unable to secure substantially gainful 
occupation as the result of these disabilities.  38 C.F.R. 
§ 4.16(a).  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A disability 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate question 
is whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The evidence indicates that, after service, the Veteran worked in 
maintenance and repair of business equipment from 1974 to 1987, 
when he retired.  The Veteran has indicated that his retirement 
was due to "innate anxiety" and/or because of a dispute about 
the adequacy of his compensation.  See August 2001 and May 2009 
VA examination records.  Since his retirement, the Veteran has 
kept "fairly active," to include by taking care of his 10 acre 
property.  Id.  

A review of the record reveals VA examiners' determinations that 
the hearing loss "should not significantly affect vocational 
potential or limit participation in most work activities," that 
the diabetes has a "moderate" affect on  usual employment, and 
that the cataracts and glaucoma have no affect on occupation.  
See January and May 2009 VA examination records.  Additionally, 
the examiner who conducted the May 2009 general medical 
examination determined that the Veteran's diabetes, neuropathy, 
coronary artery disease, and erectile dysfunction did not prevent 
him from doing his previous employment, work repairing office 
machines, and the examiner who conducted the May 2009 joints 
examination determined that the right knee and low back disorders 
did "not make [the Veteran] completely unemployable" because 
although he could no longer do any type of heavy manual labor due 
to his back, knee, age, and overall health, he could do some type 
of sedentary work. 

After review of the evidence, the Board finds that the Veteran 
does not meet the unemployability requirement.  The record 
contains no findings that the Veteran's service-connected 
disabilities render him unable to obtain or sustain employment:  
although the record includes opinions that the service-connected 
diabetes and its complications (the neuropathies and heart 
disease) and the orthopedic disabilities impair the Veteran's 
ability to work, the opinions clarify that the Veteran could 
still perform gainful employment in a sedentary or semi-sedentary 
position.  The Board finds that these findings of employability 
are competent and probative:  they are based on examination and 
elicited medical histories and they are supported by the findings 
reported in the examination and treatment records.  

The Board acknowledges that the Veteran has asserted that no one 
will hire him due to his age and the associated insurance cost.  
Advancing age may not be considered in determining whether an 
appellant is entitled to a TDIU, however.  See 38 C.F.R. § 
3.341(a) (1992); Hersey v. Derwinski, 2 Vet.App. 91, 94 (1992).  
In this case, the evidence does not probatively suggest that a 
TDIU is warranted:  the medical evidence contains no findings 
suggestive of unemployability and although the Veteran has 
contended that his service-connected disabilities render him 
unfit for employment, he is not competent to make such a 
determination.  Cf. 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 
Vet. App. 465, 471 (1994).  Consequently, after review of the 
evidence, the Board finds that the service-connected disabilities 
do not preclude the Veteran from obtaining or maintaining 
employment, and TDIU is not warranted. 

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant the appropriate pre-adjudication 
notice by a letter dated in October 2008.  Additionally, VA has 
obtained service treatment records, private medical records, 
afforded the appellant VA examinations, and obtained medical 
opinions as to the service-connected disabilities' effects on 
employability.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Entitlement to a total rating based on individual unemployability 
is denied.



____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


